Citation Nr: 1757617	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as residuals of a left knee injury.  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction has been transferred to the RO in Jackson, Mississippi.

The Board notes that the claim was previously denied in a May 2013 RO decision.  However, the Veteran submitted new and material evidence within a year of this decision and it did not become final.  See March 2014 Veteran's statement and attached documents; 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Board has therefore characterized the claim as a claim for service connection, rather than a petition to reopen a previously denied claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current left knee degenerative joint disease is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his left knee degenerative joint disease was incurred in active military service.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records (STRs) from May 1984 reflect that the Veteran reported having a "trick" left knee from an early 1960s injury.  The injury was noted as an instance where heavy equipment hit his left knee.  On the May 1990 Report of Medical History, the Veteran endorsed having a trick or locked knee.  He reported injuring his left knee in 1964 when he dropped a piece of heavy equipment.  He was treated with physical therapy and pain medication.  He continued to have occasional pain.  Contemporaneous clinical evaluation showed the Veteran's lower extremities to be normal.  

October 2011 VA knee X-rays showed narrowing of the medial joint space without hypertrophic degenerative joint changes.  

In March 2014, the Veteran reported that early in his military career he worked as an aircraft mechanic.  He regularly had to crawl on his knees to work in certain sections of the aircraft.  He indicated that he often hit metal beams with his knees.  He continued to have episodes of pain and started wearing knee braces for stability.  

In July 2014, the Veteran was afforded a VA knee examination.  The examiner reported that X-rays confirmed left knee degenerative joint disease.  He expressed a negative medical opinion.  He cited an absence of chronicity of care from the 1964 injury.  He reported that the current arthritis was consistent with the natural progression of aging and not due to or worsened by military service.  

In his August 2014 notice of disagreement (NOD), the Veteran reported that he had continuing pain and immobility in his left knee since the 1960s.  He reported working as an aircraft mechanic in demanding conditions during the Vietnam War and Cold War where occupational safeguards were often overlooked.  He stated that he regularly had skin lacerations and bruises on his knees from mechanical work.  He avoided seeking medical treatment because he believed it would adversely affect his military career.  

In his October 2015 substantive appeal, the Veteran reported that he severely injured his left knee in 1964 and had had pain since then.  He avoided medical treatment during service because he feared it would negative impact his promotion potential.   

Based on the above, an in-service left knee injury and current left knee arthritis are established.  The issue in dispute is a nexus to service.  

The July 2014 VA medical opinion weighs against the claim.  The examiner cited an absence of left knee complaints or treatment since the injury and reported that the current disability was consistent with wholly age related changes.  The examiner's opinion did not consider the Veteran's lay statements of continuous knee symptoms since service, and is therefore of little probative weight. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In contrast, the Veteran's reports of exertive activities in service and continuing left knee pain support the claim.  He provided a plausible explanation as to why he did not seek additional medical care in service.  The Board finds his statements competent and credible.

The Board resolves reasonable doubt in favor of the Veteran and finds that a nexus to service is demonstrated for the current left knee degenerative joint disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds the Veteran credible in his reports about an in-service left knee injury, traumatic military work activity, and continuous symptoms of left knee pain beginning in service.  As satisfactory evidence of an in-service injury, current disability and nexus is of record, and outweighs the contrary evidence, entitlement to service connection for degenerative joint disease of the left knee is warranted.  Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Service connection for degenerative joint disease of the left knee is granted.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


